F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         June 7, 2005
                     UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk


 BERNICE ALEXANDER,

          Plaintiff-Appellant,
                                                       No. 04-5153
 v.                                            (D.C. No. CV-04-661-EA(C))
                                                      (N. D. Okla.)
 TULSA PUBLIC SCHOOLS,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, McKAY and HENRY, Circuit Judges.


      Plaintiff-Appellant Bernice Alexander, proceeding pro se, appeals 1 the

district court’s decision denying Alexander’s attempt to remove her state-court

action to federal court. (R. doc. 4.) Although ordinarily “[a]n order remanding a

      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
      1
            The district court granted Alexander’s motion to proceed on appeal
in forma pauperis. (Aple’s App. at 2, District ct. docket sheet no. 8.) See 28
U.S.C. § 1915(a)(1).
case to the state court from which it was removed is not reviewable on appeal or

otherwise,” this court has jurisdiction to review this remand order because

Alexander appears to have sought to remove her state-court action under 28

U.S.C. § 1443. 2 28 U.S.C. § 1447(d); see also First Union Mortgage Corp. v.

Smith, 229 F.3d 992, 994 (10th Cir. 2000). “We review de novo a district court’s

determination of the propriety of removal.” Martin v. Franklin Capital Corp., 251

F.3d 1284, 1289 (10th Cir. 2001).

      The district court correctly determined that Alexander cannot remove her

own state-court action to federal court. 3 See Hamilton v. Aetna Life and Cas.

Co., 5 F.3d 642, 643, 644 (2d Cir. 1993); Ballard’s Serv. Ctr., Inc. v. Transue,

865 F.2d 447, 449 (1st Cir. 1989); Oregon Egg Producers v. Andrew, 458 F.2d

382, 383 (9th Cir. 1972). See generally Shamrock Oil & Gas Corp. v. Sheets, 313

U.S. 100, 103, 104-07 (1941) (addressing earlier removal statute, discussing

history of removal, and concluding earlier removal statute permitted only




      2
            We do not know for certain if Alexander specifically relied upon
§ 1443 to remove her state-court action. However, the district court specifically
mentioned § 1443 in denying removal, and we shall, therefore, simply assume that
Alexander sought to invoke § 1443 in her removal petition.
      3
              Because we affirm on this ground, we do not consider the district
court’s alternative ground for denying removal – that Alexander failed to get the
district court’s permission to file these pleadings in federal court, as may be
required by an earlier federal court order. (R. doc. 4.)

                                        -2-
defendants to remove state actions to federal courts). We, therefore, AFFIRM the

district court’s decision to deny removal.


                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -3-